PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/043,885
Filing Date: 24 Jul 2018
Appellant(s): HERZBERG et al.



__________________
Mark E. Stuenkel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Response to Argument A (Appeal Brief pages 5-10)
On page 5 of the Appeal Brief, the Appellant argues that the preamble recitation of claim 1 should be construed as if in the balance of the claim. This is a moot argument, because the rejection of record explains how the combination of prior art meets the preamble when it is given patentable weight. Pages 5-6 of the rejection explain that as modified, Rosenfeldt’s box 10/110 stores Coats’ accessories 170. Coats’ accessories 170 are interpreted as “individual components of a modular road paver assembly configured to be detachably mounted on the road paver”. The box 10/110, adapted to hold the accessories 170, meets the preamble recitation “a modular road paver assembly storage arrangement”.
On page 6 of the Appeal Brief, the Appellant alleges that each embodiment of Rosenfeldt’s box 10/110 must hold a plurality of vehicle panels of the same, identical type. The Examiner maintains that there is nothing in the disclosure of Rosenfeldt that limits the box 10/110 to holding only multiples of the same, identical item. The Appellant asserts that Figs. 2-4 show that all the panels 56 must be the same type. However, each of Figs. 2-4 show only a single panel 56 in phantom. There are not a plurality of the same panels 
On pages 6-7 of the Appeal Brief, the Appellant argues that Rosenfeldt appears to teach away from the proposed modification, because the box 10/100 stores multiples of the same type of panel. Because a requirement to hold only a single type of panel in the box 10/110 is absent from Rosenfeldt, this does not constitute a teaching away from the proposed modification or combination of prior art. Further, Rosenfeldt discussing moving the boxes around a vehicle assembly plant does not constitute a teaching away from using the box 10/110 to hold something else in a different environment. 
Further, the proposed modification of Rosenfeldt’s box 10/110 does not change the principle operation of the box 10/110 or render the box 10/110 unsatisfactory for its intended purpose. Rosenfeldt’s “Background of the Invention” and “Summary of the Invention” state that the principle operation and intended purpose of the box 10/110 is to be a reusable knock down stillage box that protects the contents thereof. As modified, the box 10/110 remains a reusable knock down stillage box that protects the contents thereof. Changing what the box 10/110 holds does not preclude the box 10/110 from being reusable, of a knock down configuration, and protecting the contents thereof. 
KSR v. Teleflex states that “familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR v. Teleflex states that “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” 

The Appellant’s arguments about Dick’s shadow board ignore the broader disclosure of the reference. While the figures of Dick show a shadow board for holding tools, Dick [0001] discloses the invention, in general, is drawn to manufacturing processes and systems, specifically the reconfiguration and subsequent standardization of work station resources such as tools, jigs, component parts, and kitted assembly components - according to the principles of motion efficiency, process refinement, and continuous improvement. Dick [0002] further teaches that organization of tools is the primary determinant of the efficiency with which the tools may be used for various job functions. Organization leading to efficiency is not requisite on the use of shadow boards. Manufacturing processes and systems are not limited to shadow boards. 
Coats’ paving operations system 100 is used in a manufacturing process (manufacturing a road/pavement), and is a manufacturing system. The accessories 170 thereof meet one or more of “resources such as tools, jigs, component parts, and kitted assembly components” according to Dick’s disclosure. The “principles of motion efficiency, process refinement, and continuous improvement” yield an improvement to storing the accessories 170 for the same or similar reasons as in Dick’s invention. Ergo, it is obvious to apply the overlying concepts of motion efficiency, process refinement, and continuous improvement when putting the accessories 170 in a box 10/110. 

Appellant’s specification, at [0002]-[0005] states that the problems being faced are proper installation of parts on the road paver, keeping the parts together, protecting the parts, and enabling simple assembly of the parts. As claimed, the “standardized arrangement” based on “a predetermined assembly sequence” is how the Appellant solves the identified problems.
Both Dick and the Appellant are drawn to the problem of keeping worksite tools organized in a way that makes it faster and easier (more efficient) to use the tools, by organizing the tools according to their order of use. The Examiner maintains that Dick is reasonably pertinent to the problem faced by the inventor, because both desire to improve efficiency by organizing parts according to their order of use.
The Appellant has not successfully argued why it would be unobvious to combine the prior art in the manner described in the rejection of record. The Appellant has not successfully argued how the combination of prior art, as set forth in the rejection of record, does not meet the claims. While the Appellant has identified differences between the prior art references and the claimed invention, the arguments as a whole do not constitute a persuasive case against the rejections. 
Response to Argument B (Appeal Brief pages 10-11)

Response to Argument C (Appeal Brief pages 11-12)
These arguments rely on the persuasiveness of Argument A, and are therefore not found persuasive for the reasons set forth above. 
Regarding the claimed “add-on module for widening a screed of the road paver”, the Appellant refers to [0003] and [0050] of the specification. Those paragraphs do not provide a special definition of “screed” that would necessitate reading features from the specification into the claim.
The Examiner submits that augers 182 and/or spreader 212b meet “an add-on module” as required by the claim. The recitation “for widening a screed of the road paver” denotes an intended use of the claimed “add-on module”. Augers 182 and/or spreader 212b are mounted to the accessory mount 136, and can be used to widen a screed (laid-down paving material). This meets a broad, reasonable interpretation of the claim limitations as written. 
Arguendo, even if one were to read Appellant’s specification into the claimed “add-on module for widening a screed of the road paver”, the auger 182 and/or spreader 212b still meet the recitation. See Appellant’s Fig. 2A for the add-on module 9 that widens the screed 5 of the road paver. Coats Fig. 21C shows mounting a texture rack 134, a height adjustor 138, and a sensor array 204 to an accessory mount 136. In a similar way, Coats’ auger 182 and/or spreader 212b can be mounted to the accessory mount 136 adjacent to the screed 214. The auger 182 and/or spreader 212b being mounted to mount 136 adjacent to the screed 214 and thereby making screed 214 wider is the same or similar 
Response to Argument D (Appeal Brief pages 12-16)
These arguments substantially repeat Argument A, and are therefore not found persuasive for the reasons set forth above. 
Response to Argument D1 (Appeal Brief pages 16-17)
These arguments assert that claim 22 depends from claim 21, and is therefore patentable. Because Argument D is not persuasive, these arguments are not persuasive. 
Response to Argument E (Appeal Brief pages 17-18)
These arguments rely on the persuasiveness of Argument A, and are therefore not found persuasive for the reasons set forth above. 
 Response to Argument F (Appeal Brief pages 18-19)
These arguments rely on the persuasiveness of Arguments A-E, and are therefore not found persuasive for the reasons set forth above. 
Kaiser is added to further support the obviousness of organizing parts specifically by an assembly sequence. 
Response to Argument F1 (Appeal Brief page 19)
These arguments assert that claim 22 depends from claim 21, and is therefore patentable. Because Argument D is not persuasive, these arguments are not persuasive. 
Response to Argument G (Appeal Brief page 19)
These arguments rely on the persuasiveness of Arguments A-E, and are therefore not found persuasive for the reasons set forth above. 


Respectfully submitted,
/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        
Conferees:
/RANDY C SHAY/Primary Examiner, OPQA   
                                                                                                                                                                                                     /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.